IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: FORTIETH STATEWIDE                    : No. 111 WM 2018
 INVESTIGATING GRAND JURY                     :
                                              :
                                              :
 PETITION OF: D.D.                            :


                                        ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2018, the unopposed Application for Nunc

Pro Tunc Relief is GRANTED. The Prothonotary is directed to docket the previously-

provided Petition for Review and the Answer to the Petition for Review.

      In consideration of the Petition for Review, the temporary redaction of Petitioner’s

name and other identifying information from Report 1 of the Fortieth Statewide

Investigating Grand Jury is made permanent. See In re Fortieth Statewide Investigating

Grand Jury, 190 A.3d 560 (Pa. 2018); In re Fortieth Statewide Investigating Grand Jury,

2018 WL _________ (Pa. Dec. 3, 2018).

      Jurisdiction is relinquished.

      The instant order is unsealed.